Martin J.,

delivered the opinion of the court.
In this case there is a verdict for the insolvent. We have ■carefully examined and weighed the evidence on which it was rendered, and it is impossible for us to concur with the jury. It appears to the court that justice requires a trial J J ■de nOVO.
It is, therefore, ordered, adjudged and decreed, that the . . ’ , ... .. , . judgment of the Parish Court be annulled, avoided and reversed ; the verdict set aside and the cause remanded for a new trial; the costs to be paid out of the proceeds of the .ceded property.